--------------------------------------------------------------------------------

EXHIBIT 10.13

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

AMENDMENT N0.1 TO THE CREDIT AGREEMENT, dated as of August 7, 2012 (this
"Amendment"), to the Credit Agreement (as defined below), is entered into by and
among Revett Silver Company, a corporation duly organized and existing under the
laws of the State of Montana (the "Borrower"), each of the Guarantors (as
defined therein), each lender from time to time party thereto and Société
Générale, as administrative agent (in such capacity, the "Administrative Agent")
and issuing bank (in such capacity, the "L/C Issuer").

PRELIMINARY STATEMENTS:

(1)           The Borrower, the Guarantors, the Administrative Agent and the L/C
Issuer have entered into that certain Credit Agreement, dated as of December 8,
2011 (the "Credit Agreement"). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2)           The Borrower desires the ability to request the issuance of
Letters of Credit from time to time in connection with the satisfaction of
certain financial bonding or surety requirements with respect to the Project,
with the issuance of any such Letter of Credit being in the sole and absolute
discretion of the L/C Issuer.

(3)           Pursuant to Section 11.01 of the Credit Agreement, (i) no
amendment or waiver of any provision of the Credit Agreement, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent and (ii) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Revolving Credit Lenders
required above, affect the rights or duties of the L/C Issuer under the Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it.

(4)           Subject to the satisfaction of the conditions set forth herein,
the Borrower, the Guarantors, the L/C Issuer, the Administrative Agent and the
Required Lenders have agreed to amend the Credit Agreement to effect the changes
described in clause (2) of these Preliminary Statements and make certain related
amendments to the Credit Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1.      Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Amendment Effective Date (as defined below) and subject to
the satisfaction of the conditions set forth in Section 2 hereof, hereby amended
as follows:

(a)           The following definition is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical position:

"Performance Bond Letter of Credit" means any Letter of Credit issued for the
benefit of the State of Montana, in each case in the sole and absolute
discretion of the L/C Issuer, for purposes of satisfying certain financial
bonding or surety requirements of the State of Montana with respect to the
Project.

1

--------------------------------------------------------------------------------

EXHIBIT 10.13

(b)           Section 2.03(b)(j) of the Credit Agreement is hereby amended by
adding the following text after the words "Each Letter of Credit" in the first
line thereof: "(including any Performance Bond Letter of Credit)".

(c)           Section 2.03(b)(ii) of the Credit Agreement is hereby amended by
adding the following sentence at the end thereof:

"Notwithstanding anything to the contrary set forth herein, the issuance by the
L/C Issuer of any Performance Bond Letter of Credit prior to the satisfaction of
all of the conditions set forth in Section 4.03 (including, for the avoidance of
doubt, Section 4.03(e)) in connection with any Credit Extension shall be in the
sole and absolute discretion of the L/C Issuer."

(d)           Section 4.02 of the Credit Agreement is hereby amended by adding
the following text immediately after the words "initial Credit Extension
hereunder" in the second line of the lead-in paragraph of such section: "(which
shall include the initial issuance of a Performance Bond Letter of Credit in the
sole and absolute discretion of the L/C Issuer)".

(e)           Section 4.03 of the Credit Agreement is hereby amended by amending
and restating the lead-in paragraph of such section as follows:

"The obligation of the L/C Issuer and each Revolving Credit Lender to honor any
Request for Credit Extension (other than an Interest Election Request), which
shall include any Letter of Credit Application with respect to any Performance
Bond Letter of Credit issued in the sole and absolute discretion of the L/C
Issuer, is subject to the following conditions precedent (provided that the
condition precedent set forth in Section 4.03(e) shall not apply in the case of
the issuance of any such Performance Bond Letter of Credit):".

(f)           Section 6.17 of the Credit Agreement is hereby amended by
inserting the following text after the words "Credit Extension" in the second
line thereof: "(provided that, for purposes of this Section 6.17, (x) any LIC
Credit Extension consisting of the issuance of a Performance Bond Letter of
Credit shall be deemed not to be a Credit Extension but (y) any Revolving Credit
Borrowing following any notice of drawing under any such Performance Bond Letter
of Credit shall constitute a Credit Extension)".

SECTION 2.      Conditions to Effectiveness. This Amendment shall become
effective on the date (the "Amendment Effective Date") when, and only when, the
following conditions shall have been satisfied:

(a)           The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, each Guarantor, the L/C Issuer and the
Required Lenders.

(b)           The Administrative Agent shall have received evidence that all
reasonable out- of-pocket fees and expenses of the Administrative Agent
(including the reasonable attorneys' fees and expenses) then due shall have been
paid.

SECTION 3.      Representations and Warranties. Each Loan Party represents and
warrants as of the date hereof as follows:

(a)           Assuming the effectiveness of this Amendment and after giving
effect to it, all representations and warranties contained in each Loan Document
to which it is a party are true and correct in all material respects on and as
of the date hereof; provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; and provided, further, that
any representation and warranty that is qualified as to "materiality", "Material
Adverse Effect" or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

2

--------------------------------------------------------------------------------

EXHIBIT 10.13

(b)           (i) It has the requisite power to execute and deliver this
Amendment, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby has been
duly and validly taken and (ii) this Amendment has been duly authorized,
executed and delivered by it.

(c)           After giving effect to this Amendment, no Default has occurred and
is continuing, or would result from the occurrence of the Amendment Effective
Date.

SECTION 4.      Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to "this Agreement", "hereunder", "hereof' or words of
like import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to "the Credit Agreement", "thereunder", "thereof' or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

(b)           The Credit Agreement, as specifically amended by this Amendment,
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed.

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Revolving Credit Lender, the L/C Issuer or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

(d)           Each Loan Party agrees that this Amendment shall be a Loan
Document for all purposes of the Credit Agreement as amended hereby and the
other Loan Documents.

SECTION 5.      Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6.      Miscellaneous. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Any provision of
this Amendment that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.      GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

3

--------------------------------------------------------------------------------

EXHIBIT 10.13

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

REVETT SILVER COMPANY,
as the Borrower

By: /S/ Ken Eickerman
Title: CFO

 

REVETT MINERALS INC.,
as a Guarantor

By: /S/ Ken Eickerman
Title: CFO


 

TROY MINE INC.
as a Guarantor

By: /S/ Ken Eickerman
Title: CFO


 

RC RESOURCES INC.
as a Guarantor

By: /S/ Ken Eickerman
Title: CFO


 

SOCIÉTÉ GÉNÉRALE,
as Revolving Credit Lender


By: /S/ Daniel Ota
Title: Director

 

SOCIÉTÉ GÉNÉRALE,
as Administrative Agent and L/C

By
Name: /S/ Daniel Ota
Title: Director

4

--------------------------------------------------------------------------------